Appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered June 5, 2014. The order, among other things, denied that part of plaintiff’s motion seeking to strike defendants’ answer.
Now, upon reading and filing the stipulation of discontinuance signed by the plaintiff on November 27, 2015 and by the attorney for the defendants on December 3, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P., Peradotto, Lindley, DeJoseph and Scudder, JJ.